


UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

FORTH WORTH DIVISION







 

CHAPEL INVESTMENTS, INC.,

§

 

 

§

 

                 Plaintiff,

§

 

 

§

 

vs.

§

Civil Action No. 4:16-CV-00172-O

 

§

 

CHERUBIM INTERESTS, INC.,

§

 

 

§

 

               Defendant.

§

 

 







STIPULATION FOR SETTLEMENT







1.

Plaintiff Chapel Investments, Inc. (“Plaintiff”) and Defendant Cherubim
Interests, Inc. (“Defendant”) stipulate to the facts, terms, and conditions
contained in the [Proposed] Order Approving Stipulation for Settlement of Claims
(“Order”) submitted herewith and incorporated herein by reference, and request
that this Court enter an order substantially in the form of the proposed Order.




2.

Plaintiff owns and holds bona fide outstanding securities, claims, and property
interests (collectively, “Claims”) in the amount of $100,000.00 (the “Claim
Amount”), plus interest and attorneys’ fees.  Defendant has not paid the amount
due on the Claims.  Plaintiff filed the above-captioned action, and the parties
now enter into this Stipulation.




3.

Defendant is a public company trading under the symbol “CHIT,” and desires to
settle the Claims in exchange for the issuance to Plaintiff of unrestricted and
freely tradable exempted shares of Defendant’s common stock (“Common Stock”).
Plaintiff desires to accept such shares in accordance with the terms of this
Stipulation, subject to court approval following a hearing as provided by
Section 3(a)(10) of the Securities Act of 1933, as amended (“Securities Act”),
15 U.S.C. §77c(a)(10).




4.

Plaintiff has agreed to the proposed settlement terms and conditions, and
believes that they are sufficiently fair such that Plaintiff is willing to enter
into this Stipulation.  Defendant’s board of directors has considered the
proposed transaction and has resolved that its terms and conditions are fair to,
and in the best interests of, Defendant and its stockholders. Accordingly, both
parties request Court approval of the settlement provided for herein as fair,
just and reasonable. The parties submit this Stipulation to the Court, and
request that the Court enter an Order approving this Stipulation following a
hearing hereon.




5.

It is the intent and effect of this Stipulation that the Order, when signed and
fully effectuated in accordance with its terms, will end, finally and forever
any claim to payment or compensation that Plaintiff has against Defendant for
the Claims. Subject to entry of and compliance with the Order, each party hereby
releases and forever discharges the other party and its officers, directors,
shareholders, members, managers, representatives, advisors, agents and
attorneys, from any and all claims, liabilities, obligations and causes of
action, known and unknown, arising out of or related to the Claims.  





1




--------------------------------------------------------------------------------




6.

In full and final settlement of the Claims, Defendant will issue and deliver to
Plaintiff the sum of 201,000,000 shares of Common Stock (“Initial Issuance”),
subject to the subsequent adjustments, additional issuances, returns, and
ownership limitations set forth in this Stipulation.  No later than the trading
day after entry of the Order or any notice by Plaintiff, time being of the
essence, Defendant will take and cause to be taken all action necessary to
complete the transactions contemplated hereby, including, but not limited to:
 (a) deliver to Defendant’s transfer agent Pacific Stock Transfer Co. (i) a copy
of the Order and the resolution of Defendant’s board of directors approving this
Stipulation and the issuance of Common Stock pursuant to the Order, (ii) an
irrevocable and unconditional instruction, in form and substance acceptable to
Plaintiff and the transfer agent, to reserve for and issue to Plaintiff all
shares of Common Stock required by the Order, and (iii) opinions of a legal
counsel for Defendant, in form and substance acceptable to Plaintiff’s brokers
and the transfer agent, that all shares of Common Stock to be issued pursuant to
the Order (A) are legally issued, fully paid and non-assessable, (B) when issued
in accordance with the Order will be unrestricted, freely tradable and exempted
from the registration requirements under the Securities Act, and (C) may be
issued without restrictive legend and immediately resold by Plaintiff without
any registration, restriction or limitation; (b) issue the Initial Issuance, as
a certificate bearing no restrictive legend, and immediately facilitate
conversion into Direct Registration System (DRS) shares to Plaintiff’s balance
account with The Depository Trust Company (DTC) or the Deposit/Withdrawal Agent
Commission (DWAC) system, without any restriction on transfer or resale; and (c)
execute and deliver all further instruments and documents as may be reasonably
requested by the transfer agent, Plaintiff or any of its brokers.  The issuance
of a certificate alone will not constitute completion of the Initial Issuance.
 The trading day after the Initial Issuance is complete and all shares have been
received into Plaintiff’s account in electronic form and fully cleared for
trading will be referred to as the “Issuance Date.”




7.

The period from the date of this Stipulation until that number of consecutive
trading days following the Issuance Date required for the aggregate public
trading volume of Defendant’s Common Stock on the OTC Pink Current Information
marketplace between 9:30:00 a.m. and 4:00:00 pm Eastern, i.e. excluding after
hours trades, to exceed $1 million will be referred to as the “Calculation
Period.”  The final number of shares of Common Stock to which Plaintiff will be
entitled under the Order (“Final Amount”) will be that number of shares with an
aggregate value equal to the Claim Amount, plus third party agent fees, and
reasonable fees and expenses for the attorneys for Plaintiff and Defendant and
their financial advisors, divided by the Share Price.  The “Share Price” will be
85% of the following:  the closing price of the Common Stock on the date of
entry of the Order, not to exceed the arithmetic average of the lowest five
individual daily volume weighted average prices during the Calculation Period,
less $0.0001 per share; all as reported by the Bloomberg Professional service of
Bloomberg LP (“Bloomberg”).  




8.

Plaintiff will notify Defendant each time it then holds less than 2% of the
total outstanding shares of Defendant, and Defendant will immediately issue the
necessary number additional shares of Common Stock to Plaintiff such that it
will hold 4.99% of the total common shares outstanding after such issuance
(each, an “Additional Issuance”) within one trading day, time being of the
essence, and Defendant’s transfer agents, attorneys, officers and directors,
including without limitation, Patrick Johnson and Corbin Grubbs, will
immediately take all actions necessary to reserve and issue the shares to
Plaintiff, and may not issue or transfer any shares to any other person until
after the Additional Issuance is complete and all shares have been received into
Plaintiff’s account in electronic form and fully cleared for trading.  For each
calendar day after Plaintiff notifies Defendant that shares, for any reason
whatsoever, are not both fully cleared for trading and actually received into
Plaintiff’s account in electronic form, the trading volume during such time will
not count toward aggregate trading volume and the Calculation Period will be
extended by one trading day.  The requirements of this paragraph are an
independent covenant, and any breach, alleged breach, violation or alleged
violation of any provision of this Stipulation, any agreement or any rule or
regulation by any party or person will not excuse performance of this paragraph.




9.

Under no circumstances will (a) Defendant issue to Plaintiff (i) share
certificates bearing any form of restrictive legend, or (ii) at any one time a
number of shares which, when aggregated with all shares of Common Stock then
beneficially owned or controlled by Plaintiff or its affiliates, exceed 4.99% of
the total number of shares of Common Stock outstanding after such issuance; or
(b) the Share Price be less than $0.00001.




10.

At the end of the Calculation Period, (a) if the sum of the Initial Issuance and
any Additional Issuances is less than the Final Amount, Defendant will issue
additional shares of Common Stock to Plaintiff as soon as possible, up to the
Final Amount, and (b) if the sum of the Initial Issuance and any Additional
Issuance is greater than the Final Amount, Plaintiff will promptly return any
remaining shares to Defendant or its transfer agent for cancellation, (“Final
Adjustment”).





2




--------------------------------------------------------------------------------




11.

Defendant represents, warrants and covenants as follows: (a) there are
5,000,000,000 shares of Common Stock authorized, of which 3,862,296,184 shares
are issued and outstanding, and none reserved for issuance to others, leaving
1,137,703,816 authorized, unissued and unreserved shares of Common Stock
currently available for reservation and issuance to Plaintiff; (b) the shares of
Common Stock to be issued pursuant to the Order are (i) duly authorized, and
will be validly and legally issued, fully paid and non-assessable, free and
clear of all liens, encumbrances and preemptive and similar rights, (ii)
unrestricted, freely tradable and exempted from registration under the
Securities Act, (iii) issuable without any restrictive legend, and (iv) may be
immediately resold by Plaintiff without any registration, restriction or
limitation, including without  limitation under the Securities Act or the
Securities Exchange Act of 1934, as amended (“Exchange Act”), 15 U.S.C. §78a;
(c) Defendant will no later than the Trading Day after entry of the Order
reserve 1,000,000,000 shares of Common Stock for issuance to Plaintiff,
increasing by 2,000,000,0000 shares when available, and will continue to reserve
all shares of Common Stock that could be issued to Plaintiff pursuant to the
terms of the Order, and if at any time it appears reasonably possible that there
may be insufficient authorized or reserved shares to fully comply with the
Order, Defendant will take all action required to immediately reserve thrice the
number of shares that could be issued pursuant to the terms of the Order based
on the lowest closing price within the Calculation Period, including without
limitation increasing its authorized shares so as to ensure its ability to
timely comply with the Order, and Defendant will not reserve, issue or transfer
any shares of Common Stock to any other person unless and until sufficient
shares have been irrevocably reserved for Plaintiff; (d) Defendant has all
necessary power and authority to execute, deliver and perform all of its
obligations under this Stipulation and the Order, the execution, delivery and
performance of which have been duly authorized by all requisite action on the
part of Defendant, including without limitation approval by its board of
directors; (e) this Stipulation has been duly executed and delivered by
Defendant, and is fully enforceable against Defendant in accordance with its
terms, and the Stipulation and Order will not (i) conflict with, violate, or
cause a breach or default under any agreement to which Defendant is a party, or
(ii) require any waiver, consent, or other action of Defendant or any other
person; (f) Defendant waives, without limitation, any agreement related to the
Claims requiring payments to be applied in a certain time, order, manner, or
fashion, or providing for jurisdiction or venue in any court other than this
Court; (g) neither Plaintiff nor any of the creditors from whom Plaintiff
acquired the Claims, nor any of their affiliates, (i) is or was a licensed
broker-dealer or an affiliate thereof, (ii) an officer, director, 5% or greater
shareholder, control person, or affiliate of Defendant within the last 90 days,
(iii) will become a control person or affiliate of Defendant during the
Calculation Period, including without limitation by effectuation of the Order,
or (iv) has or will, directly or indirectly, receive or provide any refund,
kickback or other consideration in exchange for selling or satisfying the
Claims, other than pursuant to this Stipulation; (h) neither Defendant nor any
of Defendant’s affiliates or agents has or will provide Plaintiff with any
material non-public information regarding Defendant or its securities; (i)
Plaintiff has no obligation of confidentiality, and may sell any Common Stock
into the public markets at any time, including without limitation throughout the
Calculation Period; (j) the issuance of shares as required by the Order and the
resale of shares by Plaintiff may have a dilutive effect, which may be
substantial; (k) the amount of any proceeds received by Plaintiff from selling
shares is irrelevant, including to the determination of the Final Amount; (l)
Plaintiff and Defendant are acting solely in an arm’s length capacity, (m)
Plaintiff does not make or has not made any representations, warranties or
covenants other than those specifically set forth herein, (n) Defendant’s
obligations under the Order are unconditional and absolute and not subject to
any right of set off, counterclaim, delay or reduction, regardless of any claim
Defendant may have against Plaintiff, (o) any statement made by Plaintiff or any
of Plaintiff’s representatives, agents or attorneys is not advice or a
recommendation to Defendant, and (p) Plaintiff and its affiliates, attorneys,
advisors and representatives have not acted and are not acting as legal,
financial, accounting, tax, investment or other advisors, agents,
representatives or fiduciaries of  Defendant, or in any similar capacity, and
have not provided any legal financial, accounting, tax, incidental, investment
or other advice of any kind to Defendant.




12.

Plaintiff represents, warrants and covenants as follows:  (a) Plaintiff is a
highly sophisticated institutional investor, whose entire business model is
buying and selling securities, (b) Plaintiff, together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Common Stock, and has so evaluated the merits and
risks of such investment, and (c) Plaintiff is able to bear the economic risk of
an investment in the Common Stock and, at the present time, is able to afford a
complete loss of such investment.





3




--------------------------------------------------------------------------------




13.

For so long as Plaintiff or any of its affiliates holds any shares of Common
Stock, neither Plaintiff nor any of its affiliates will:  (a) vote any shares of
Common Stock owned or controlled by it, exercise any dissenter’s rights, execute
or solicit any proxies or seek to advise or influence any person with respect to
any voting securities of Defendant; or (b) engage or participate in any actions,
plans or proposals that relate to or would result in (i) Plaintiff or any of its
affiliates acquiring additional securities of Defendant, alone or together with
any other person, which would result in Plaintiff and its affiliates
collectively beneficially owning or controlling, or being deemed to beneficially
own or control, more than 4.99% of the total outstanding Common Stock or other
voting securities of Defendant at any one time, (ii) an extraordinary corporate
transaction, such as a merger, reorganization or liquidation, involving
Defendant or any of its subsidiaries, (iii) a sale or transfer of a material
amount of assets of Defendant or any of its subsidiaries, (iv) any change in the
present board of directors or management of Defendant, including any plans or
proposals to change the number or term of directors or to fill any existing
vacancies on the board, (v) any material change in the present capitalization or
dividend policy of Defendant, (vi) any other material change in Defendant’s
business or corporate structure, (vii) changes in Defendant’s charter, bylaws or
instruments corresponding thereto or other actions which may impede the
acquisition of control of Defendant by any person, (viii) causing a class of
securities of Defendant to be delisted from a national securities exchange or to
cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (ix) causing a class of equity
securities of Defendant to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act, or (x) taking any action,
intention, plan or arrangement similar to any of those enumerated above. The
provisions of this paragraph may not be modified or waived without further order
of the Court.




14.

Until at least 180 days after the end of the Calculation Period, (a) neither
Plaintiff nor any of its affiliates will (i) hold any short position in the
Common Stock, or (ii) engage in or effect, directly or indirectly, any short
sale of the Common Stock; and (b) Defendant will not, directly or indirectly,
(i) discuss, negotiate or consider any proposal or offer from any other person
or entity relating to any liabilities, or any transaction having an effect or
result similar to the transactions contemplated hereby, or (ii) enter into any
exchange transaction under Section 3(a) of the Securities Act; or (iii) enter
into any variable rate equity transaction, unless shares are restricted for at
least 6 months.  




15.

The shares need not and will not be registered under Section 5 of the Securities
Act, and Plaintiff and Defendant and their officers, directors, and affiliates
are not and will not be registered as brokers or dealers under Section 15 of the
Exchange Act.  Plaintiff may resell all or any of the shares of Common Stock
received from Defendant into the open market at any time, in any amount, and in
any manner Plaintiff, its brokers or advisors desire in their sole and absolute
discretion, without any registration of any kind.  Provided, however, that
Plaintiff will resell the shares only through registered broker-dealers.  The
Final Amount will be determined based on an objective formula, and will not be
modified regardless of the prices at which Plaintiff sells shares or the amount
of proceeds received by Plaintiff from selling shares.




16.

Defendant intends to effect a reverse stock split, whereby each 30,000 shares of
Defendant’s Common Stock will be consolidated into 1 share of Defendant’s Common
Stock following the reverse split, with any fractional shares rounded up to the
nearest whole share. If and when the reverse stock split goes into effect,
Plaintiff and Defendant agree that the share numbers provided in Paragraphs 6
and 11(a) and (c) of this Stipulation shall be changed to reflect the reverse
split. For example, if the reverse split occurs prior to the Initial Issuance,
then Defendant will provide Plaintiff 6,700 shares of Common Stock as an Initial
Issuance, rather than 201,000,000.




17.

Defendant will indemnify, defend and hold harmless Plaintiff and its affiliates,
attorneys, advisors and representatives with respect to all attorney fees,
costs, expenses, damages, claims, actions and proceedings in connection with,
arising out of or related to this Stipulation or the Order, including without
limitation, any claim, action or proceeding brought by or on behalf of
Defendant, or derivatively or by any one or more shareholders or creditors of
Defendant.  




18.

The parties to this Stipulation represent that each of them has been advised as
to the terms and legal effect of this Stipulation and the Order provided for
herein by their attorneys of record in this action, and that the settlement and
compromise stated herein is final and conclusive forthwith, subject to the
conditions stated herein, and each attorney represents that his or her client
has freely consented to and authorized this Stipulation after having been so
advised.




19.

This Stipulation constitutes Defendant’s answer to the Complaint in this Action.
 Each party hereto waives a statement of decision, all rights to appeal, and all
defenses to the Order and its enforcement, including without limitation any
based on jurisdiction, standing, or splitting causes of action.  There will be
no third party beneficiaries with respect to this Stipulation or the Order.  The
prevailing party in any proceeding challenging, enforcing, in connection with,
arising out of or relating to this Stipulation, the Order, or any judgment or
order issued thereon, and any appeal therefrom, will be awarded reasonable
attorney fees, costs and expenses.  This Stipulation may be executed in
counterparts and transmitted by facsimile, in portable document format (pdf), or
other electronic format, each of which will constitute an original and all of
which together will be deemed a single instrument.





4




--------------------------------------------------------------------------------




20.

Upon ex parte request (a) of Defendant at any time more than one year after the
Issuance Date, or (b) of Plaintiff if at any time Defendant materially breaches
its obligations under this Stipulation or the Order, including without
limitation its Additional Issuance obligations under paragraph 8 above, a final
money judgment will be entered in favor of Plaintiff against Defendant in an
amount equal to (i) the Claim Amount, less (ii) the Share Price as of such time,
multiplied by the number of shares of Common Stock received by Plaintiff in
electronic form and fully cleared for trading.




21.

Upon entry of the Order approving this Stipulation, the Action will be removed
from the active case docket, with the Court retaining jurisdiction to enforce
the terms of the Stipulation and Order by ex parte application, judgment, motion
or other proceeding.  The parties will advise the Court when the Order has been
fully effectuated, at which time the action will be dismissed in its entirety
with prejudice.




22.

This Stipulation contains the entire agreement and understanding of the parties,
and supersedes all prior and contemporaneous agreements, term sheets, letters,
discussions, communications and understandings, both oral and written, which the
parties acknowledge have been merged into this Stipulation.  No party,
representative, advisor, attorney or agent has relied upon any collateral
contract, agreement, assurance, promise, understanding, statement or
representation not expressly set forth herein.  The parties hereby absolutely,
unconditionally and irrevocably waive all rights and remedies, at law and in
equity, directly or indirectly arising out of or relating to, or which may arise
as a result of, any person’s reliance on any such statement or assurance. No
provision of this Stipulation may be amended, modified, waived, or excused
except by an agreement in writing signed by both parties.







(Signatures on following page.)

















5




--------------------------------------------------------------------------------




SO STIPULATED THIS _____ DAY OF MARCH 2016.




Plaintiff:

Chapel Investments, Inc.




By:  _______________________

Name:  _____________________

Title:  ______________________




REVIEWED AND APPROVED BY:




HOHMANN, BROPHY &

SHELTON, PLLC

210 Barton Springs Rd, Ste 250

Austin, Texas 78704




By:  ________________________

Name:  _____________________

Attorney for Chapel Investments, Inc.




Defendant:

Cherubim Interests, Inc.




By:  _______________________

Name:  _____________________

Title:  ______________________




REVIEWED AND APPROVED BY:




THE COLINERI FIRM, P.C.

Brookside Office Park

1161 W. Corporate Dr, Ste 101

Arlington, Texas 76006




By:  ________________________

Name:  _____________________

Attorney for Cherubim Interests, Inc.





6


